DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) of continuation of PCT JP2018007682 filed on 3/1/18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,13-15,19, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhiko Hirabayashi 平林 克彦 JP 2804376 B2 in view of Gao CN 103779777.

With respect to claim 1, Hirabayashi teaches an optical scanning device comprising:
a first mirror (fig 1, M1); 
a second mirror facing the first mirror (fig 1, M2) (pg. 2, 0002, lines 3-5);
an optical waveguide layer (fig 1, LC) that is disposed between the first mirror and the second mirror and that propagates inputted light as propagating light;
a pair of electrodes (fig 1, TEL 1&2) sandwiching the optical waveguide layer; and
applies a voltage (fig 1, As a & b) (pg. 4, 0021, lines 4-5) to the pair of electrodes, wherein the first mirror, the second mirror, and the optical waveguide layer have respective structures extending in a same direction,
wherein the first mirror allows part of the propagating light propagating (fig 1) through the optical waveguide layer to pass through and be emitted to outside of the optical waveguide layer as emission light, wherein the optical waveguide layer contains a liquid crystal material (fig 18, LC) (0009, line 20) or an electrooptical material,
wherein, when the voltage is not applied (fig 7, OFF) to the pair of electrodes, an alignment direction of the liquid crystal material or a direction of a polarization axis of the electrooptical material is parallel or perpendicular (fig 7, ne) (fig 1) “a refractive index of ne” (pg. 4, 0009, lines 18-20) to the direction in which the optical waveguide layer extends, and wherein the voltage is applied  (fig 7, ON) to the pair of electrodes to change a refractive index of the liquid crystal material “the refractive index changes from ne to no” (pg. 4, 0009, lines 21-23) or the electrooptical material for the propagating light propagating through the optical waveguide layer to thereby change a direction of the emission light “polarization direction of the incident light coincides with the alignment direction of liquid crystal” (pg. 4, 0009, lines 18-20) of emitted from the optical waveguide layer.

Hirabayashi does not teach a driving circuit.

Gao, in the same field of endeavor as Hirabayashi of liquid crystal tunable filters, teaches a driving circuit configured to change the refractive index of a liquid crystal (0004, lines 10-15).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Gao’s driving circuit with Hirabayashi’s electrodes to achieve precise tuning of the Fabry Perot filter when tuning a laser.

With respect to claim 13 according to claim 1, the combination teaches the optical scanning device wherein the optical waveguide layer contains the electrooptical material “liquid crystal” (fig 1, LC) (0009, line 20 Hirabayashi), wherein the direction of the polarization axis of the electrooptical material is parallel or perpendicular  (fig 7, ne Hirabayashi) (fig 1 Hirabayashi) “a refractive index of ne” (pg. 4, 0009, lines 18-20) to the direction in which the optical waveguide layer extends, wherein the pair of electrodes are disposed such that, when the voltage is applied to the pair of electrodes, a direction “alignment direction” of an electric field “electric field vector” (0020, lines 14-15 Hirabayashi) generated between the pair of electrodes coincides with the direction of the polarization axis, and
wherein the driving circuit (0004, lines 10-15 Gao) applies the voltage to the pair of electrodes to thereby change the refractive index of the electrooptical material.

With respect to claim 14 according to claim 13, the combination teaches the optical scanning device wherein the direction of the polarization axis (fig 1, Hirabayashi) of the electrooptical material is perpendicular to both the direction in which the optical waveguide layer extends and a direction normal to reflecting surfaces of the first and second mirrors.

    PNG
    media_image1.png
    464
    655
    media_image1.png
    Greyscale

With respect to claim 15 according to claim 14, the combination teaches the optical scanning device further comprising a light source that emits linearly polarized light (fig 1, Hirabayashi), wherein the linearly polarized light emitted from the light source is inputted to the optical waveguide layer as the inputted light with S-polarization.

With respect to claim 19, Hirabayashi teaches an optical scanning device comprising:
a first mirror (fig 1, M1); 
a second mirror facing the first mirror (fig 1, M2) (pg. 2, 0002, lines 3-5);
an optical waveguide layer (fig 1, LC) that is disposed between the first mirror and the second mirror and that propagates inputted light as propagating light;
a pair of electrodes (fig 1, TEL 1&2) sandwiching the optical waveguide layer; and
applies a voltage (fig 1, As a & b) (pg. 4, 0021, lines 4-5) to the pair of electrodes, wherein the first mirror, the second mirror, and the optical waveguide layer have respective structures extending in a same direction,
wherein the first mirror allows part of the propagating light propagating (fig 1) through the optical waveguide layer to pass through and be emitted to outside of the optical waveguide layer as emission light, wherein the optical waveguide layer contains a liquid crystal material (fig 18, LC) (0009, line 20) or an electrooptical material,
wherein, when the voltage is not applied (fig 7, OFF) to the pair of electrodes, an alignment direction of the liquid crystal material or a direction of a polarization axis of the electrooptical material is parallel or perpendicular (fig 7, ne) (fig 1) “a refractive index of ne” (pg. 4, 0009, lines 18-20) to the direction in which the optical waveguide layer extends, and wherein the voltage is applied  (fig 7, ON) to the pair of electrodes to change a refractive index of the liquid crystal material “the refractive index changes from ne to no” (pg. 4, 0009, lines 21-23) or the electrooptical material for the propagating light propagating through the optical waveguide layer to thereby change a direction of the emission light “polarization direction of the incident light coincides with the alignment direction of liquid crystal” (pg. 4, 0009, lines 18-20) of emitted from the optical waveguide layer.

Hirabayashi does not a plurality of waveguide units.

At the timer prior to the effective filing date of the invention it would have been obvious to produce a plurality of Hirabayshi’s waveguide units since the court held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced See MPEP 2144.04.

Hirabayashi does not teach a driving circuit.

Gao, in the same field of endeavor as Hirabayashi of liquid crystal tunable filters, teaches a driving circuit configured to change the refractive index of a liquid crystal (0004, lines 10-15).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Gao’s driving circuit with Hirabayashi’s electrodes to achieve precise tuning of the Fabry Perot filter when tuning a laser.

With respect to clam 22, Hirabayashi teaches a photoreceiver device comprising:
a first mirror (fig 1, M1);
a second mirror film facing the first mirror (fig 1, M2) (pg. 2, 0002, lines 3-5);
an optical waveguide layer (fig 1, LC) that is disposed between the first mirror and the second mirror and that propagates inputted light as propagating light;
a pair of electrodes (fig 1, TEL 1&2) sandwiching the optical waveguide layer; and
applying a voltage (fig 1, As a & b) (pg. 4, 0021, lines 4-5) to the pair of electrodes, wherein the first mirror, the second mirror, and the optical waveguide layer have respective structures extending in a same direction, wherein the first mirror allows incident light from outside to pass through and be inputted to the optical waveguide layer as the inputted light,
wherein the optical waveguide layer contains a liquid crystal material (fig 18, LC) (0009, line 20) or an electrooptical material,
wherein, when the voltage is not applied (fig 7, OFF) to the pair of electrodes, an alignment direction of the liquid crystal material or a direction of a polarization axis of the electrooptical material is parallel or perpendicular (fig 7, ne) (fig 1) “a refractive index of ne” (pg. 4, 0009, lines 18-20) to the direction in which the optical waveguide layer extends, and
wherein the voltage to the pair of electrodes changes a refractive index of the optical waveguide layer “the refractive index changes from ne to no” (pg. 4, 0009, lines 21-23) to thereby change a direction in which the incident light is receivable “polarization direction of the incident light coincides with the alignment direction of liquid crystal” (pg. 4, 0009, lines 18-20).

Hirabayashi does not teach a driving circuit.

Gao, in the same field of endeavor as Hirabayashi of liquid crystal tunable filters, teaches a driving circuit configured to change the refractive index of a liquid crystal (0004, lines 10-15).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Gao’s driving circuit with Hirabayashi’s electrodes to achieve precise tuning of the Fabry Perot filter when tuning a laser.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhiko Hirabayashi 平林 克彦 JP 2804376 B2 in view of Gao CN 103779777 in further view of Baxter US 20030161567.

With respect to claim 27 according to claim 1, the combination does not teach the first mirror has a higher light transmittance than the second mirror.

Baxter, in the same field of endeavor as Hirabayashi of utilizing 99% reflective dielectric mirrors via liquid crystal tunable filter (pg. 3, 0002, lines 8-10 Hirabayashi), teaches a pair of highly reflective dielectric mirrors (fig 1, 5 & 6) sandwiching a liquid crystal layer (0046).  Baxter further teaches a high reflective mirror is ideally approximately 95% to 99%.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to select a 95% reflective first mirror and a 99% reflective second mirror to provide a high finesse which enables filtering of specific wavelengths when operating laser from multi-mode to single mode.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhiko Hirabayashi 平林 克彦 JP 2804376 B2 in view of Gao CN 103779777 in further view of Ford US 6718086.

With respect to claim 28 according to claim 1, the combination does not teach the first mirror includes a multilayer reflective film and the second mirror includes a multilayer reflective film.

Ford, in the same field of endeavor as Hirabayashi of Fabry Perot, teaches a dielectric mirror is well known in the art comprising multiple layers of material(s) wherein the refractive indices of adjacent layers are different (col 7, lines 18-22).  At the time prior to the effective filing date of the invention it would have been known to provide multilayer reflective films in both the combination’s first and second mirror to construct a dielectric mirror.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao CN 103777381 & US 5321539.
Allowable Subject Matter
Claims 2-12,16-18,20,21, & 23-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a total reflection waveguide that is connected directly to the optical waveguide layer and that inputs the inputted light into the optical waveguide layer”, in combination with the rest of the limitations of claim 2.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein Rl and R3 are each independently one selected from the group consisting of an amino group, a carbonyl group, a carboxyl group, a cyano group, an amine group, a nitro group, a nitrile group, and an alkyl chain, wherein Phl and Ph2 are each independently an aromatic group, and R2 is one selected from the group consisting of a vinyl group, a carbonyl group, a carboxyl group, a diazo group, and an azoxy group”, in combination with the rest of the limitations of claim 11.

As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the direction of the polarization axis of the electrooptical material coincides with a direction normal to reflecting surfaces of the first and second mirrors”, in combination with the rest of the limitations of claim 16.

As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein each of the plurality of waveguide units further includes a total reflection waveguide that is connected directly to the optical waveguide layer of the waveguide unit and that inputs the inputted light to the optical waveguide layer of the waveguide unit”, in combination with the rest of the limitations of claim 18.

As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious “KTa1-xNbxO3 or K1-yAy Ta1-xNbxO3 (where A is Li or Na), wherein x is a real number larger than O and smaller than 1, and y is a real number larger than O and smaller than 1”, in combination with the rest of the limitations of claim 20.

As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein each of the plurality of phase shifters includes a waveguide that is connected to the optical waveguide layer of a corresponding one of the plurality of waveguide units directly or through a total reflection waveguide, wherein the waveguide of each of the phase shifters contains a material whose refractive index is changed when a voltage is applied or temperature is changed”, in combination with the rest of the limitations of claim 21.

As to claim 23, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a photodetector that, when the emission light emitted from the optical scanning device is reflected from an object as reflected light, detects the reflected light; and a signal processing circuit that generates distance distribution data based on an output from the photodetector”, in combination with the rest of the limitations of claim 23.

As to claim 24, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a polarization axis of the electrooptical material and the direction in which the optical waveguide layer extends is (i) 0 degrees or more and 15 degrees or less or (ii) 75 degrees or more and 105 degrees or less”, in combination with the rest of the limitations of claim 24.

As to claim 25, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a polarization axis of the electrooptical material and the direction in which the optical waveguide layer extends is (i) 0 degrees or more and 15 degrees or less or (ii) 75 degrees or more and 105 degrees or less”, in combination with the rest of the limitations of claim 25.

As to claim 26, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a polarization axis of the electrooptical material and the direction in which the optical waveguide layer extends is (i) 0 degrees or more and 15 degrees or less or (ii) 75 degrees or more and 105 degrees or less”, in combination with the rest of the limitations of claim 26.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877